— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), *510rendered September 5, 1985, convicting her of burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that the trial court erred in denying her request for production of the Grand Jury synopsis sheet or, at the very least, in refusing to conduct an in camera review of the synopsis to determine whether it constituted Rosario material (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866) subject to disclosure. Although we agree that, at a minimum, the trial court should have independently inspected the Grand Jury synopsis sheet or conducted a voir dire of its author before ruling as to its discoverability, we have reviewed it and conclude that it did not constitute Rosario material insofar as the synopsis sheet was not an abbreviated summary of an interview with any of the People’s witnesses (see, People v Adger, 144 AD2d 475; People v Williams, 128 AD2d 912, lv denied 69 NY2d 1011; People v Davis, 87 AD2d 597). Accordingly, the trial court’s error in failing to conduct an inspection or hold a voir dire was harmless.
We have considered the defendant’s remaining contention and find it to be without merit. Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.